Order, Family Court, New York County (Eastman, J.), entered February 13,1981, which established paternity and directed support payments by respondent with an income deduction order made contingent upon respondent’s failure to make four consecutive payments modified, on the law and on the facts, to delete the word “consecutive” and otherwise, affirmed, without costs. Following respondent’s acknowledgement of paternity in a paternity and *506support proceeding pursuant to section 523 of the Family Court Act, respondent was directed to pay $35 per week support through a unit of the Department of Social Services. The order of support and filiation contained a payroll deduction order pursuant to section 49-b (subd 1, par [b]) of the Personal Property Law which was made contingent upon respondent’s failure to make four consecutive payments. We do not agree that section 49-b (subd 1, par [b]) of the Personal Property Law authorized the Family Court to make such an order contingent upon consecutive payments, the effect of which would be significantly to limit enforcement of the support order, and, accordingly, delete the word “consecutive” from the order. Concur — Murphy, P. J., Kupferman, Sandler, Markewich and Lupiano, JJ.